         Case 1:21-cv-00143-PAE Document 12 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JAMIL GULMANN SHIHAB, an individual personally
known as Jamil GS,
                                                                        21 Civ. 143 (PAE)
                                       Plaintiff,
                        -v-                                               ORDER TO
                                                                         SHOW CAUSE
 OATH INC., a Delaware corporation, individually,
 and doing business as Yahoo! Sports,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On January 7, 2021, plaintiff filed the complaint in this case. Dkt. 1. On January 20,

2021, plaintiff served defendant with process, making defendant’s deadline to answer or

otherwise respond February 10, 2021. Dkt. 7. On February 9, 2021, defendant moved for an

extension of time to respond to the complaint. Dkt. 9. On February 10, 2021, the Court granted

that extension, giving defendant until March 12, 2021, to do so. Dkt. 11.

       Defendant has not responded to the complaint. Plaintiff, however, has not obtained a

certificate of default from the Clerk of Court or filed a motion for default judgment against

defendants, and no progress has otherwise been made in this case. Accordingly, it is hereby

ORDERED that plaintiff shall show cause by April 12, 2021, why the above-captioned action

should not be dismissed for failure to prosecute, pursuant to Rule 41 of the Federal Rules of Civil

Procedure. Plaintiff may show cause by properly submitting a motion for default judgment,

pursuant to the Court’s Individual Rules, which requires obtaining a certificate of default issued

by the Clerk of Court prior to filing a motion for default judgment. Failure to submit a timely

and proper motion for default judgment will result in dismissal of this case under Rule 41.



                                                    1
        Case 1:21-cv-00143-PAE Document 12 Filed 04/01/21 Page 2 of 2




      SO ORDERED.

                                              PaJA.�
                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge


Dated: April 1, 2021
       New York, New York




                                      2
